Title: From George Washington to James McHenry, 27 October 1799
From: Washington, George
To: McHenry, James

 

Sir,
Mount Vernon Octr 27th 1799

The enclosed letters, from Genl Morgan and Captn G. S. Washington, recommending the Revd Mr Hill, as Chaplin to the Troops about to be stationed at Harper’s Ferry, have come to my hands, and are now forwarded for your inspection.
I do not observe in the “Act for the better organizing the Troops of the U.S. &c.” that any provision is made for Chaplins. Whether they are provided for in any other existing law, you can best tell. Mr Hill appears to be a deserving and valuable Character; but from the tenor of General Morgan’s letter, he seems rather to have it in view to officiate for a time with the Troops that may be at Harper’s Ferry, than to wish a permanent appointment. Whether this is his intention or not I cannot say, neither do I know whether his services could be admitted on those terms. With your first convenience I will thank you to inform me on this subject. With due consideration I have the honor to be, Sir, Your most obedt Sert
